Title: [Monday. September 2. 1776.]
From: Adams, John
To: 


      Monday. September 2. 1776. A Letter of the 31. of August from General Washington, inclosing the determination of a Council of War, and the reasons for quitting Long Island, and a Copy of a Letter from Lord Sterling: Also, one of the 23d from General Gates, with sundry Papers inclosed: one from sundry field Officers in the Army at Ticonderoga, dated the 19th of August, with the Proceedings between a Court Martial and brigadier General Arnold.
      Also a Letter of the 23d, from Captain John Nelson, and one from Benjamin Harrison Junior, deputy Pay master General, with his Weekly Account, were read and referred to the Board of War.
      Congress being informed, that General Sullivan was come to Philadelphia, with a design to communicate a Message from Lord Howe:
      Ordered that he be admitted and heard before Congress.
      A petition from Michael Fitzgerald; one from John Weitzell and one from James Paul Govert, were read and referred to the Board of War.
      General Sullivan being admitted, delivered a Verbal Message he had in Charge from Lord Howe, which he was desired to reduce to Writing and then he withdrew.
      Resolved that the board of War be directed to prepare and bring in a plan of military Operations for the next Campaign.
     